Citation Nr: 1146805	
Decision Date: 12/22/11    Archive Date: 12/29/11	

DOCKET NO.  07-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.

4.  The propriety of the severance of service connection for irritable bowel syndrome, effective October 1, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The appellant, his spouse, mother, and father-in-law


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to August 1995, with service in Turkey from December 1994 to April 1995.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2010, the Board denied entitlement to service connection for fibromyalgia, headaches, and a skin disorder.  The Board additionally found that severance of service connection for irritable bowel syndrome effective October 1, 2008 was proper.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), which, in a June 2011 Order, vacated the Board's August 2010 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a June 2011 Joint Motion.  The case is now, once more, before the Board for appellate review.  

In addition to the issues currently before the Board, the Veteran seeks entitlement to service connection for post-traumatic stress disorder.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for appropriate action.

This appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

In the August 2010 Board decision it was determined that, while the Veteran had served at Incirlik Air Force Base, Turkey, and received the Southwest Asia Service Medal, he had not, in fact, served in the Southwest Asia Theater of Operations during the Persian Gulf War as that term is defined by 38 C.F.R. § 3.317 (2011).  Under the circumstances, the Board found that the Veteran could not be considered a Persian Gulf Veteran as a matter of law, and, accordingly, was not entitled to the presumption of service connection for chronic disabilities to include fibromyalgia, headaches, and a skin disorder.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.17(a)(1) (2011).  

In light of the finding that the Veteran is not a Persian Gulf Veteran the Board found that the Veteran's claims of entitlement to service connection for fibromyalgia, headaches, and a skin disorder could not be granted on a presumptive basis.  Following a full review of all pertinent evidence of record, the Board additionally determined that there was no competent or credible evidence of fibromyalgia, headaches, or a chronic skin disorder in service, or any nexus between any postservice diagnoses of those disabilities and service, to include continuity of symptomatology.  Finally, the Board found that, inasmuch as the previous award of service connection for irritable bowel syndrome had been premised upon the belief that the Veteran was a Persian Gulf War Veteran who had served in the Southwest Asia Theater of Operations, a belief the Board found had been proven to be false, the RO properly severed service connection for irritable bowel syndrome because the award of service connection was clearly and unmistakably erroneous.  

In the June 2011 Joint Motion granted by the Court, the parties to the motion agreed that the Board had failed to make the proper efforts to verify the Veteran's service in Southwest Asia.  More specifically, in September 2007, the parties to the Joint motion noted that the RO had asked the National Personnel Records Center to verify that the Veteran had service in, or in the air space over, the locations identified in 38 C.F.R. § 3.317 as constituting Southwest Asian service.  The National Personnel Records Center responded that the Veteran had received the Southwest Asia Service Medal, but that it could not determine the dates or locations of his qualifying service.  While it was recommended that the RO "contact HQ:AFPC/DPPPR, Randolph Air Force Base, Texas," to assist in making a determination, the RO did not act on that suggestion.

The parties to the Joint Motion further agreed that the Board had failed to obtain unit records from the appropriate Air Force records custodian in an attempt to corroborate the Veteran's January 2010 Board hearing testimony that he flew over Iraq and Saudi Arabia in Airborne Warning and Control System (AWACS) aircraft while assigned to Incirlik Air Force Base, Turkey.  While the Board, in the course of its decision, found that the Veteran had not provided enough information to allow VA to attempt to verify his allegation, the parties to the Joint Motion agreed that the record did, in fact, contain sufficient information for such verification.  More specifically, the parties to the Joint Motion found that the record confirmed that the Veteran had served at Incirlik Air Force Base from December 1994 to April 1995 with the Combined Task Force, Operation Provide Comfort, and that the Veteran was serving with the 509th Civil Engineer Squadron less than three weeks before arriving in Turkey.  Under the circumstances, the parties to the Joint Motion agreed that this was sufficient information to request unit records from the appropriate Air Force custodian.

Finally, with regard to the propriety of the severance of service connection for an irritable bowel syndrome, the parties to the Joint Motion found that the Board had failed to explain why the Veteran's January 2010 testimony that he had flown aboard AWACS aircraft over Iraq and Saudi Arabia was not evidence of his service in the Southwest Asia Theater of Operations sufficient to prevent the RO's award from being clear and unmistakable error.  More specifically, while the Board addressed the Veteran's testimony at an earlier point in its decision, it rejected that testimony because there was no objective evidence to support the allegation.  However, in so finding, the Board failed to make a determination on the competency or credibility of the Veteran's hearing testimony, or explain why his testimony required corroboration by other evidence.  Such explanation was necessary, given that VA bore the burden of establishing that it was clear and unmistakable error for the RO to find that the Veteran served in the Southwest Asia Theater of Operations.

Based on the aforementioned, it is clear that further development of the evidence is necessary prior to a final adjudication of the Veteran's current claims.  Accordingly, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC must contact the appropriate service department and/or record storage facility, to include, specifically, HQ:AFPC/DPPPR, Randolph Air Force Base, Texas, in an attempt to verify the Veteran's service in the Southwest Asia Theater of Operations, as defined by 38 C.F.R. § 3.317(e).  The Board is particularly interested in securing any evidence that would verify the assertion that the appellant flew over Iraqi or Saudi Arabian airspace.  Further, efforts must be undertaken to definitively determine whether the appellant participated in Combined Task Force Operation Provide Comfort in the geographical area defined by 38 C.F.R. § 3.317(e).  Any information secured must be made a part of the Veteran's claims folder.  Should such information prove unavailable, the RO/AMC should specifically so state.  

2.  The RO/AMC must also contact the U.S. Army and Joint Services Records Research Center (JSRRC), and request that they obtain the Veteran's unit records from the 509th Civil Engineer Squadron, for the period from December 1994 to April 1995.  In particular the Board is interested in securing unit records which would verify the assertion that the appellant flew over Iraqi or Saudi Arabian airspace.  Further, efforts must be undertaken to definitively determine whether the appellant participated in Combined Task Force Operation Provide Comfort in the geographical area defined by 38 C.F.R. § 3.317(e).  All such information, once obtained, should be made a part of the Veteran's claims folder.  Once again, should such information prove unavailable, the RO/AMC should specifically so state.

3.  Any pertinent VA or other inpatient or outpatient treatment records the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  Duplicate records should not be added to the claims file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

4.  The RO/AMC must then readjudicate the Veteran's claims of entitlement to service connection for fibromyalgia, headaches, and a chronic skin disorder (to include as due to an undiagnosed illness), as well as the propriety of the severance of service connection for irritable bowel syndrome effective October 1, 2008.  Should the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  The supplemental statement of the case must contain notice of all relevant action taken on the claims for benefits since September 2009.  An appropriate period of time must be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


